                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:20-cv-00225-FL

 KELLEY MCGLONE, -                                  )
                                                    )
                                        Plaintiff, )
                                                    )    ORDER ON PLAINTIFF'S
 Vs.                                                )    MOTION TO FILE DOCUMENTS
                                                    )    MANUALLY
 OUTBACK STEAKHOUSE OF FLORIDA,                     )
 LLC,                                               )
                                                    )
                                      Defendant.    )
                                                    )

       THIS MATTER having come before the Court on Plaintiffs Motion to File Documents

Manually, and

       IT APPEARING, for good cause shown, that the Motion should be granted.

       IT IS HEREBY ORDERED that the Plaintiff is granted leave to file documents manually

in the Eastern District of North Carolina until such time as her counsel 's admission to practice in

this Court is approved and are set up to file documents through the Court's ECF system.
                  14 day of _December
       Entered this_          __ __ _ _ , 2020



                                      __________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge




       Case 7:20-cv-00225-FL Document 10 Filed 12/14/20 Page 1 of 1
